DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a tip of a corner portion of the plate-like portion has an R-shape”, in line 2.  However, because claim 6 was unnecessarily amended to be dependent upon claim 4, there are no corners of an elliptical sectional shape.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  This claim should revert back to being dependent upon claim 5.
Claim 8 recites the limitation “the projection portion is a part of an arc” in line 2.  However, because claim 8 was unnecessarily amended to be dependent upon claim 6, no projection portion has been mentioned yet.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  This claim should revert back to being dependent upon claim 7.  
Claim 13 recites the limitation “the radiation thermometer” and “the heating mechanism control unit” in lines 5 and 7, respectively.  However, because claim 13 was unnecessarily amended to be dependent upon claim 10, no radiation thermometer nor heating mechanism control unit have been mentioned yet.  This claim should revert back to being dependent upon claim 12.

Allowable Subject Matter
Claims 1, 3-5, 7, 10-12 and 14 are allowed.
Claims 6, 8 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an abrasion test apparatus having a contact tool for repeatedly making contact and non-contact with a workpiece, a rotating mechanism for holding the contact tool and a heating mechanism for intermittently heating an end portion of the contact tool, wherein the contact tool includes a plate-like portion and a shaft with a smaller cross-sectional area than the plate-like portion, the shaft being attached to the rotating mechanism, the heating mechanism selectively heating the contact region of with the workpiece of the plate-like portion by rotation of the contact tool and the output of the heating mechanism is controlled at least in part as a function of the rotation of the contact tool, the heating mechanism is formed as a member having two facing surface that are disposed so that the plate-like portion of the contact tool is capable of passing through therebetween.
The closest prior art of record is to Duan, which features a workpiece holding mechanism, a contact tool, a rotating mechanism connected with the contact tool, a heating mechanism, the contact tool having a plate-like portion and a shaft portion for connection with the rotating mechanism.  Duan discloses that control of the heating mechanism for the contact tool is made based on a detected temperature from a temperature measuring device.  There is no function of the rotation of the contact tool being considered in Duan or the other prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Incorrect dependency of claims 6, 8 and 13, these should all revert back to originally filed dependencies.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 18, 2022